Supplement dated September 16, 2010 to the Statement of Additional Information for Principal Funds, Inc. dated December 21, 2009 (as supplemented on March 16, 2010 and May 3, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. MANAGEMENT On page 5 of the supplement dated March 16, 2010, delete the third complete sentence of the sixth full paragraph and substitute: Mr. Damos served as President and Chief Executive Officer of Weitz Company from 2006-2010 and Vertical Growth Officer from 2004-2006. MULTIPLE CLASS STRUCTURE On page 10 of the supplement dated March 16, 2010, in the sixth bulleted item in the list at the bottom of the page, delete $300 and substitute $1,000. PORTFOLIO HOLDINGS DISCLOSURE On page 38, in the first sentence in this section, delete fifteenth and substitute thirteenth. PORTFOLIO MANAGER DISCLOSURE On pages 19-20 of the supplement dated March 16, 2010, in the section for Credit Suisse Asset Management, LLC , delete the information for Andrew Karsh. Add the following information to the disclosure for Other Accounts Managed and Ownership of Securities: This information is as of August 17, 2010. Other Accounts Managed Total Total Assets in Number of Total Assets Number the Accounts Accounts of the of that base Accounts that Accounts the base the Advisory Advisory Fee Fee on on Performanc Performance e Nelson Louie N/A N/A N/A N/A Diversified Real Asset Fund Registered investment companies 6 $3,908,194,480 0 0 Other pooled investment vehicles 10 $1,349,215,136 0 0 Other accounts 4 $456,607,099 0 0 Ownership of Securities Portfolio Manager Funds Managed by Portfolio Manager Dollar Range of (list each fund on its own line) Securities Owned by the Portfolio Manager Nelson Louie Diversified Real Asset Fund None
